United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 20-3041                                                     September Term, 2020
                                                                          1:17-cr-00234-TNM-2
                                                           Filed On: September 21, 2020
United States of America,

                  Appellee

         v.

Wayne Holroyd,

                  Appellant


------------------------------

Consolidated with 20-3049

                ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

         BEFORE:           Henderson, Tatel, and Katsas, Circuit Judges

                                         JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. Upon consideration of the foregoing, the motion to supplement
the appendix, and the supplemental appendix, it is

       ORDERED that the motion to supplement the appendix be granted. The Clerk is
directed to file the lodged supplemental appendix. It is

       FURTHER ORDERED and ADJUDGED that the district court’s May 26, 2020
order denying appellant’s motion for compassionate release and July 23, 2020 order
denying appellant’s motion for reconsideration be affirmed. Appellant requested
compassionate release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A), which
allows a court to reduce a defendant’s sentence if it determines “extraordinary and
compelling reasons” warrant release after considering relevant factors in 18 U.S.C. §
3553(a), including the seriousness of the offense and the potential danger the
defendant presents to the community. The district court did not abuse its discretion in
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-3041                                                September Term, 2020

denying release. Cf. United States v. Smith, 896 F.3d 466, 470 (D.C. Cir. 2018)
(applying abuse of discretion standard to motion for sentence reduction under 18
U.S.C. § 3582(c)(2), based on the Sentencing Commission’s subsequent lowering of a
sentencing range).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk




                                          Page 2